 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit10.1
 
INDEMNIFICATION AGREEMENT
 
Indemnification Agreement, dated as of May 18, 2012, is made by and between
Axiom Gold and Silver Corp., a Nevada corporation (the “Company”), and Robert
Knight (the “Indemnitee”).
 
RECITALS
 
A.           The Company and Indemnitee recognize the difficulties associated
with obtaining liability insurance for the Company’s directors, officers,
employees and other agents, including the rising cost of such insurance and the
general reductions in the coverage of such insurance;


B.           The Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees and
other agents to expensive litigation risks at the same time as the availability
and coverage of liability insurance has been severely limited;


C.           The Company desires to attract and retain the services of talented
and experienced individuals, such as Indemnitee, to serve as directors,
officers, employees and agents of the Company and its subsidiaries and wishes to
indemnify its directors, officers, employees and other agents to the maximum
extent permitted by law;


D.           The General Corporation Law of the State of Nevada, under which the
Company is organized (“NVGCL”), empowers the Company to indemnify its directors,
officers, employees and agents by agreement and to indemnify persons who serve,
at the request of the Company, as the directors, officers, employees or agents
of other corporations or enterprises, and expressly provides that the
indemnification provided by the NVGCL is not exclusive; and


E.           In order to induce Indemnitee to serve or continue to serve as a
director, officer, employee or agent of the Company and/or one or more
subsidiaries of the Company free from undue concern for claims for damages
arising out of or related to such services to the Company and/or one or more
subsidiaries of the Company, the Company has determined and agreed to enter into
this Agreement with Indemnitee.


 
AGREEMENT
 
NOW, THEREFORE, Indemnitee and the Company hereby agree as follows:
 
1.           Definitions.  As used in this Agreement:

 
 

--------------------------------------------------------------------------------

 



(a)           “Agent” means any person who is or was a director, officer,
employee or other agent of the Company or a subsidiary of the Company; or is or
was serving at the request of, for the convenience of, or to represent the
interests of the Company or a subsidiary of the Company as a director, officer,
employee or agent of another foreign or domestic corporation, limited liability
company, partnership, joint venture, employee benefit plan, trust, nonprofit
entity or other enterprise; or was a director, officer, employee or agent of a
foreign or domestic corporation which was a predecessor corporation of the
Company or a subsidiary of the Company, or was a director, officer, employee or
agent of another enterprise at the request of, for the convenience of, or to
represent the interests of such predecessor corporation.


(b)           “ Board” means the Board of Directors of the Company.


(c)           A “ Change in Control” shall be deemed to have occurred if (i) any
“person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the total voting power represented by the Company’s
then outstanding voting securities, (ii) during any period of two consecutive
years, individuals who at the beginning of such period constituted the Board,
together with any new directors whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination was previously so
approved, cease for any reason to constitute a majority of the Board, (iii) the
stockholders of the Company approve a merger or consolidation or a sale of all
or substantially all of the Company’s assets with or to another entity, other
than a merger, consolidation or asset sale that would result in the holders of
the Company’s outstanding voting securities immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the total voting
power represented by the voting securities of the Company or such surviving or
successor entity outstanding immediately thereafter, or (iv) the stockholders of
the Company approve a plan of complete liquidation of the Company.


(d)           “ Disinterested Director” means a director of the Company who is
not and was not a party to the matter in respect of which indemnification is
sought by Indemnitee.


(e)           “ Expenses” shall include all out-of-pocket costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement, or
Section 145 or otherwise; provided, however, that Expenses shall not include any
judgments, fines, ERISA excise taxes or penalties, or amounts paid in settlement
of a Proceeding.

 
 

--------------------------------------------------------------------------------

 



(f)           “ Independent Counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, or an independent practitioner, that is
experienced in matters of corporation law.  Notwithstanding the foregoing, the
term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.


(g)           “ Proceeding” means any threatened, pending, or completed action,
suit or other proceeding, whether civil, criminal, administrative, or
investigative.


(h)           “ Subsidiary” means any corporation of which more than 50% of the
outstanding voting securities is owned directly or indirectly by the Company, by
the Company and one or more other subsidiaries, or by one or more other
subsidiaries.


2.           Agreement to Serve.  Indemnitee agrees to serve and/or continue to
serve as an Agent of the Company, at its will (or under separate agreement, if
such agreement exists), in the capacity Indemnitee serves as an Agent of the
Company as of the date of this Agreement, so long as Indemnitee is duly
appointed or elected and qualified in accordance with the applicable provisions
of the By-laws of the Company or any subsidiary of the Company or until such
time as Indemnitee tenders his or her resignation in writing; provided, however,
that nothing contained in this Agreement is intended to create any right to
continued employment or other service with the Company by Indemnitee.


3.           Liability Insurance.


(a)           Maintenance of D&O Insurance.  The Company hereby covenants and
agrees that, so long as Indemnitee shall continue to serve as an Agent of the
Company and thereafter so long as Indemnitee shall be subject to any possible
Proceeding by reason of the fact that Indemnitee was an Agent of the Company,
the Company, subject to Section 3(c), shall promptly obtain and maintain in full
force and effect directors’ and officers’ liability insurance (“D&O Insurance”)
in reasonable amounts from established and reputable insurers, as more fully
described below.


(b)           Rights and Benefits.  In all policies of D&O Insurance, Indemnitee
shall qualify as an insured in such a manner as to provide Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s independent directors (as defined by the insurer) if Indemnitee is
such an independent director; of the Company’s non-independent directors if
Indemnitee is not an independent director; of the Company’s officers if
Indemnitee is an officer of the Company; or of the Company’s key employees, if
Indemnitee is not a director or officer but is a key employee.  If Indemnitee is
not a director, officer or an employee of the Company, but rather is another
agent of the Company, Indemnitee shall have rights and benefits under the D&O
Policy as are reasonable and customary for agents serving in such a capacity.

 
 

--------------------------------------------------------------------------------

 



(c)           Limitation on Required Maintenance of D&O Insurance.
 Notwithstanding the provisions of Sections 3(a) and 3(b) hereof, the Company
shall have no obligation to obtain or maintain D&O Insurance if the Company
determines in good faith that: such insurance is not reasonably available; the
premium costs for such insurance are disproportionate to the amount of coverage
provided; the coverage provided by such insurance is limited by exclusions so as
to provide an insufficient benefit; Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company; the Company is to be acquired and a
tail policy of reasonable terms and duration is purchased for pre-closing acts
or omissions by Indemnitee; or the Company is to be acquired and D&O Insurance
will be maintained by the acquirer that covers pre-closing acts and omissions by
Indemnitee.


4.           Mandatory Indemnification.  Subject to the terms of this Agreement:


(a)           Third Party Actions.  If Indemnitee is a person who was or is a
party or is threatened to be made a party to, or is otherwise involved in, any
Proceeding (other than an action by or in the right of the Company) by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, the Company shall
indemnify Indemnitee against all Expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes and
penalties, and amounts paid in settlement) actually and reasonably incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of such Proceeding.


(b)           Derivative Actions.  If Indemnitee is a person who was or is a
party or is threatened to be made a party to any Proceeding by or in the right
of the Company by reason of the fact that Indemnitee is or was an Agent of the
Company, or by reason of anything done or not done by Indemnitee in any such
capacity, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by Indemnitee in connection with the investigation,
defense, settlement or appeal of such Proceeding; except that no indemnification
under this Section 4(b) shall be made in respect to any claim, issue or matter
as to which Indemnitee shall have been finally adjudged to be liable to the
Company by a court of competent jurisdiction unless and only to the extent that
the Delaware Court of Chancery or the court in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such amounts which the Delaware Court of
Chancery or such other court shall deem proper.


(c)           Actions where Indemnitee is Deceased.  If Indemnitee is a person
who was or is a party or is threatened to be made a party to any Proceeding by
reason of the fact that Indemnitee is or was an Agent of the Company, or by
reason of anything done or not done by Indemnitee in any such capacity, and if,
prior to, during the pendency of or after completion of such Proceeding
Indemnitee is deceased, the Company shall indemnify Indemnitee’s heirs,
executors and administrators against all Expenses and liabilities of any type
whatsoever to the extent Indemnitee would have been entitled to indemnification
pursuant to this Agreement were Indemnitee still alive.

 
 

--------------------------------------------------------------------------------

 



(d)           Certain Terminations.  The termination of any Proceeding or of any
claim, issue, or matter therein by judgment, order, settlement, or conviction,
or upon a plea of nolo contendere or its equivalent, shall not (except as
otherwise expressly provided in this Agreement) of itself create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or Proceeding, that Indemnitee had
reasonable cause to believe that Indemnitee’s conduct was unlawful.


(e)           Limitations.  Notwithstanding the provisions of Sections 4(a),
4(b), 4(c) and 4(d) hereof, the Company shall not be obligated to indemnify
Indemnitee for Expenses or liabilities of any type whatsoever for which payment
(and the Company’s indemnification obligations under this Agreement shall be
reduced by such payment) is actually made to or on behalf of Indemnitee, by the
Company or otherwise, under an insurance policy, or under a valid and
enforceable indemnity clause, by-law or agreement; and, in the event the Company
has previously made a payment to Indemnitee for an Expense or liability of any
type whatsoever for which payment is actually made to or on behalf of Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
by-law or agreement, Indemnitee shall return to the Company the amounts
subsequently received by the Indemnitee from such other source of
indemnification.


 
5.
Indemnification for Expenses in a Proceeding in Which Indemnitee is Wholly or
Partly Successful.  



(a)           Successful Defence.  Notwithstanding any other provisions of this
Agreement, to the extent Indemnitee has been successful, on the merits or
otherwise, in defense of any Proceeding (including, without limitation, an
action by or in the right of the Company) in which Indemnitee was a party by
reason of the fact that Indemnitee is or was an Agent of the Company at any
time, the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by or on behalf of Indemnitee in connection with the
investigation, defense or appeal of such Proceeding.


(b)           Partially Successful Defence.  Notwithstanding any other
provisions of this Agreement, to the extent that Indemnitee is a party to or a
participant in any Proceeding (including, without limitation, an action by or in
the right of the Company) in which Indemnitee was a party by reason of the fact
that Indemnitee is or was an Agent of the Company at any time and is successful,
on the merits or otherwise, as to one or more but less than all claims, issues
or matters in such Proceeding, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by or on behalf of Indemnitee in
connection with each successfully resolved claim, issue or matter.


(c)           Dismissal.  For purposes of this Section 5 and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 
 

--------------------------------------------------------------------------------

 



6.           Mandatory Advancement of Expenses.  Subject to the terms of this
Agreement and following notice pursuant to Section 7(a) below, the Company shall
advance all Expenses actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of any
Proceeding to which the Indemnitee is a party or is threatened to be made a
party by reason of the fact that the Indemnitee is or was an Agent of the
Company (unless there has been a final judicial decision from which there is no
further right of appeal (a final determination that Indemnitee is not entitled
to indemnification for such Expenses) upon receipt of (i) an undertaking by or
on behalf of Indemnitee to repay the amount advanced in the event that there
shall be a final determination that Indemnitee is not entitled to
indemnification by the Company and (ii) satisfactory documentation supporting
such Expenses.  Such advances are intended to be an obligation of the Company to
Indemnitee hereunder and shall in no event be deemed to be a personal loan.  The
advances to be made hereunder shall be paid by the Company to Indemnitee within
sixty (60) days following delivery of a written request therefor by Indemnitee
to the Company.


7.           Notice and Other Indemnification Procedures.


(a)           Notice by Indemnitee.  Promptly after receipt by Indemnitee of
notice of the commencement of or the threat of commencement of any Proceeding,
Indemnitee shall, if Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
in writing of the commencement or threat of commencement thereof.


(b)           Insurance.  If the Company receives notice pursuant to Section
7(a) hereof of the commencement of a Proceeding that may be covered under D&O
Insurance then in effect, the Company shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  


(c)           Defence.  In the event the Company shall be obligated to pay the
Expenses of any Proceeding against Indemnitee, the Company shall be entitled to
assume the defense of such Proceeding, with counsel selected by the Company and
approved by Indemnitee (which approval shall not be unreasonably withheld), upon
the delivery to Indemnitee of written notice of its election so to do.  After
delivery of such notice, and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ his or her own
counsel in any such Proceeding at Indemnitee’s expense; and (ii) Indemnitee
shall have the right to employ his or her own counsel in any such Proceeding at
the Company’s expense if (A) the Company has authorized the employment of
counsel by Indemnitee at the expense of the Company, (B) Indemnitee shall have
reasonably concluded based on the written advice of Indemnitee’s legal counsel
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense, (C) after a Change in Control not approved by a
majority of the members of the Board who were directors immediately prior to
such Change in Control, the employment of counsel by Indemnitee has been
approved by Independent Counsel, or (D) the Company shall not, in fact, have
employed counsel to assume the defense of such Proceeding.

 
 

--------------------------------------------------------------------------------

 



8.           Right to Indemnification.


(a)           Determination of Right to Indemnification.  To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is (i) reasonably available to Indemnitee, (ii) reasonably
necessary and (iii) not privileged or otherwise protected from disclosure to
determine whether and to what extent Indemnitee is entitled to indemnification.
 Upon written request by Indemnitee for indemnification pursuant to the
preceding sentence, a determination with respect to Indemnitee’s entitlement
thereto shall be made as follows:  (i) if requested by Indemnitee, by
Independent Counsel, or (ii) if no request is made by Indemnitee for a
determination by Independent Counsel, (A) by the Board by a majority vote of a
quorum consisting of the Disinterested Directors, or (B) if a quorum of the
Board consisting of Disinterested Directors is not obtainable or, even if
obtainable, such quorum of Disinterested Directors so directs, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (C) if a quorum of Disinterested Directors so directs, by the
stockholders of the Company.  In the event the determination of entitlement to
indemnification is to be made by Independent Counsel at the request of
Indemnitee, the Independent Counsel shall be selected by the Board unless there
shall have occurred within two (2) years prior to the date of the commencement
of the action, suit or proceeding for which indemnification is claimed a “Change
in Control”, in which case the Independent Counsel shall be selected by
Indemnitee unless Indemnitee shall request that such selection be made by the
Board.  Any Independent Counsel, member of the Board or stockholder of the
Company shall act reasonably and in good faith in making a determination
regarding Indemnitee’s entitlement to indemnification under this Agreement.


(b)           Application to Court.  If (i) the claim for indemnification or
advancement of Expenses is denied, in whole or in part, (ii) no disposition of
such claim is made by the Company within sixty (60) days after the request
therefor, (iii) the advancement of Expenses is not timely made pursuant to
Section 6 of this Agreement or (iv) payment of indemnification is not made
pursuant to Section 5 of this Agreement, Indemnitee shall have the right to
apply to the Delaware Court of Chancery, the court in which the Proceeding is or
was pending or any other court of competent jurisdiction, for the purpose of
enforcing Indemnitee’s right to indemnification (including the advancement of
Expenses) pursuant to this Agreement.


(c)           Expenses Related to the Enforcement or Interpretation of this
Agreement.  The Company shall indemnify Indemnitee against all reasonable
Expenses incurred by Indemnitee in connection with any hearing or proceeding
under this Section 8 involving Indemnitee and against all reasonable Expenses
incurred by Indemnitee in connection with any other proceeding between the
Company and Indemnitee involving the interpretation or enforcement of the rights
of Indemnitee under this Agreement, unless a court of competent jurisdiction
finds that each of the claims and/or defences of Indemnitee in any such
proceeding was frivolous or made in bad faith.


9.           Exceptions.  Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated:

 
 

--------------------------------------------------------------------------------

 



(a)           Claims Initiated by Indemnitee.  To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of the State of Delaware or (iv) the Proceeding is brought to establish or
enforce a right to indemnification under this Agreement or any other statute or
law or otherwise as required under Section 145 in advance of a final
determination;


(b)           Lack of Good Faith.  To indemnify Indemnitee for any Expenses
incurred by Indemnitee with respect to any Proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
Proceeding was not made in good faith or was frivolous;


(c)           Unauthorized Settlements.  To indemnify Indemnitee under this
Agreement for any amounts paid in settlement of a Proceeding unless the Company
provides its prior written consent to such settlement, which consent shall not
be unreasonably withheld;


(d)           Claims Under Section 16(b).  To indemnify Indemnitee for Expenses
associated with any Proceeding related to, or the payment of profits made from,
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law; or


(e)           Payments Contrary to Law.  To indemnify or advance Expenses to
Indemnitee for which payment is prohibited by applicable law.


10.           Non-Exclusivity.  The provisions for indemnification and
advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may have under any provision of
law, the Company’s Certificate of Incorporation or By-laws, the vote of the
Company’s stockholders or disinterested directors, other agreements, or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while occupying Indemnitee’s position as an Agent of the
Company, and Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an Agent of the Company and shall inure to the benefit of the
heirs, executors and administrators of Indemnitee.

 
 

--------------------------------------------------------------------------------

 



11.           Permitted Defences.  It shall be a defense to any action for which
a claim for indemnification is made under this Agreement (other than an action
brought to enforce a claim for expenses incurred in defending any proceeding in
advance of its final disposition where the Indemnitee has made an undertaking to
repay any amounts advanced in the event that there shall be a final
determination that Indemnitee is not entitled to indemnification by the Company)
that the Indemnitee has not met the standard of conduct which makes it
permissible under the General Corporation Law of the State of Delaware for the
Company to indemnify the Indemnitee for the amount claimed (but the burden of
proving such defense shall be on the Company) or that Indemnitee is not entitled
to indemnification because of the limitations set forth in Section 9 hereof.
 Neither the failure of the Company (including its Board, Independent Counsel or
stockholders) to have made a determination prior to the commencement of such
action that indemnification of the Indemnitee is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in the
General Corporation Law of the State of Delaware, nor an actual determination by
the Company (including its Board, Independent Counsel or stockholders) that the
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.


12.           Subrogation.  In the event the Company is obligated to make a
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery under an insurance policy or any
other indemnity agreement covering Indemnitee, who shall execute all documents
required and take all action that may be necessary to secure such rights and to
enable the Company effectively to bring suit to enforce such rights (provided
that the Company pays Indemnitee’s costs and expenses of doing so), including
without limitation by assigning all such rights to the extent of such
indemnification or advancement of Expenses.  


13.           Survival of Rights.


(a)           All agreements and obligations of the Company contained herein
shall continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.


(b)           The Company shall require any successor to the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.


14.           Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent permitted by law, including
those circumstances in which indemnification would otherwise be discretionary.

 
 

--------------------------------------------------------------------------------

 



15.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 15 hereof.


16.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless it is in a writing signed by both of
the parties hereto.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.


17.           Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) upon delivery if delivered by hand to the party to whom such notice or
other communication shall have been directed, (b) if mailed by certified or
registered mail with postage prepaid, return receipt requested, on the third
business day after the date on which it is so mailed, (c) one business day after
the business day of deposit with a nationally recognized overnight delivery
service, specifying next day delivery, with written verification of receipt, or
(d) on the same day as delivered by confirmed facsimile transmission if
delivered during business hours or on the next successive business day if
delivered by confirmed facsimile transmission after business hours.  Addresses
for notice to either party shall be as shown on the signature page of this
Agreement, or to such other address as may have been furnished by either party
in the manner set forth above.


18.           Governing Law.  This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.  This Agreement is intended to be an agreement of the type
contemplated by Section 145 (f) of the General Corporation Law of the State of
Delaware.


19.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforcement is sought needs to
be produced to evidence the existence of this Agreement.


[SIGNATURE PAGE TO FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 

The parties hereto have entered into this Indemnification Agreement effective as
of the date first above written.
 

   
Indemnitee:
 
/s/ Robert Knight
 
 
Address:
The Company:
 
Axiom Gold and Silver Corp.
 
By: /s/ Robert Knight
 
Title: CEO
 
 


